Citation Nr: 0927704	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-32 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Southern 
Nevada


THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred from December 26, 2005 through January 6, 
2006. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision issued by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in North Las 
Vegas, Nevada, which, in pertinent part, denied the Veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred from December 26, 2005 through January 6, 2006.

In December 2008, the Veteran and his wife provided testimony 
at a hearing before the undersigned at the Little Rock, 
Arkansas Regional Office (RO).  A transcript of the hearing 
is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  The Veteran received medical treatment for an atrial 
fibrillation at the Desert Springs Hospital.

3.  VA did not provide prior authorization for the medical 
services provided from December 26, 2005 through January 6, 
2006.

4.  At the time of the December 26, 2005 through January 6, 
2006 private treatment, the Veteran was a Medicare recipient.




CONCLUSION OF LAW

Payment or reimbursement for medical services provided from 
December 26, 2005 through January 6, 2006, is not warranted.  
38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.143 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in November 2006, the VAMC notified the 
Veteran of the evidence needed to substantiate his claim for 
medical reimbursement.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  In this case, the 
November 2006 notice was provided after the initial denial 
and on the same day that a statement of the case (SOC) was 
issued.

There has been no readjudication of the claim since the 
notice; however, neither the Veteran nor his representative 
have indicated that the Veteran has any additional evidence 
for consideration, and they have requested that the Board 
render a decision based on the evidence of record.  Since the 
Veteran has not indicated that he has any other information 
or evidence to submit or that needs to be obtained, the Board 
finds that the timing deficiency was not prejudicial and did 
not affect the essential fairness of the adjudication.  
Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including private medical records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Applicable Laws and Statutes

U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008. Section 1725 
was enacted as part of the Veterans Millennium Health Care 
and Benefits Act, Public Law 106-177.  The provisions of the 
Act became effective as of May 29, 2000.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused. 
38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (2008).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment); 

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).
38 C.F.R. § 17.1002 (2008).

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008). 

The Board is also aware that the law has recently been 
amended to provide reimbursement for a veteran's unauthorized 
emergency treatment under 38 U.S.C.A. §§ 1725, 1728. Pub.L 
110-387, Oct. 10, 2008, 122 Stat 4110, § 402.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The new law became effective on October 10, 2008.  
The events in the current appeal occurred long before the 
effective date of the new legislation.

Analysis

The Veteran testified that he fell ill while visiting his 
daughter in Las Vegas, Nevada.  He was admitted to the 
O'Callaghan VA Hospital in Las Vegas on December 26, 2005 and 
informed that he had an irregular heartbeat, high blood 
pressure and liquid on his lung.  The Veteran testified that 
he desired a second opinion and ended up being admitted to 
the Desert Springs Hospital where he was advised to not leave 
the hospital for the hospital at Nellis Air Force Base as he 
had a severe condition.

On December 26, 2005 the Veteran signed a Discharge From 
Hospital Against Medical Advice form from the O'Callaghan 
Federal Hospital.  The discharge indicated that the Veteran 
had been diagnosed with atrial fibrillation, his condition 
was critical and that his leaving the hospital without a 
complete evaluation and treatment may lead to permanent 
disability or death.

Private treatment records from Desert Springs Hospital 
indicate that on December 29, 2005 the Veteran underwent a 
left heart catherization, left ventriculography, aortic root 
angiography and an angioseal closure of the right femoral 
artery.

A February 2006 billing statement from Desert Springs 
Hospital reported that Medicare had paid and that the 
remaining balance of $912 was the Veteran's responsibility.

As noted above, the Veteran has no service-connected 
disabilities, and there is no evidence that he is a 
participant in a vocation rehabilitation program. Therefore, 
reimbursement for his private medical expenses under 38 
C.F.R. § 17.120(a) is not possible. 

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid. It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment he received from December 26, 2005 through January 
6, 2006.  Specifically, the available medical billing records 
confirm that the Veteran was hospitalized from December 26, 
2005 through January 6, 2006, and that Medicare later paid 
for a portion of the Veteran's hospitalization.

Although the Veteran argues that VA should pay the amount not 
covered by his health-plan contract, VA is not authorized to 
pay or reimburse unauthorized medical expenses where a 
health-plan contract covers the cost of medical expenses 
either in whole or in part.  The Board is bound by the law, 
and its decision is dictated by the relevant statutes and 
regulations.  Because the Veteran does not meet one of the 
criteria for payment or reimbursement under Section 1725 
(i.e. lack of other insurance coverage under 38 C.F.R. § 
17.1002(g)), all of which must be met to warrant 
reimbursement, it is not necessary to analyze whether the 
claim meets the additional Section 1725 requirements.  See 38 
C.F.R. § 17.1002. 

The Board finds the Veteran's account of the events leading 
to his emergency hospitalization to be credible.  However, as 
is apparent in the medical billing records and in the 
Veteran's substantive appeal form, the Veteran is also 
covered by Medicare.  Medicare will not cover the first day 
of the Veteran's hospitalization, pursuant to their own 
regulations, but did cover the remainder of the Veteran's 
hospitalization.

As the Veteran has health insurance coverage that issued 
payment for a portion of his emergency hospitalization, he is 
ineligible for VA reimbursement for these emergency expenses.  
38 C.F.R. § 17.1002(g).  The Board is specifically prohibited 
from granting benefits that are not authorized by law.  See 
38 U.S.C.A. § 7104(c) (West 2002); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received from December 26, 
2005 through January 6, 2006 was not pre-authorized; that the 
Veteran is not eligible for reimbursement under Section 1728; 
and that VA regulations do not allow for payment or 
reimbursement of private medical expenses under Section 1725 
when a Veteran has other health coverage, such as Medicare, 
that can provide at least partial payment or reimbursement, 
the Board must deny the Veteran's appeal.  The Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board 
further observes that no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.  Smith 
v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel 
Management v. Richmond, 496 U.S. 414 (1990).  The claim for 
payment or reimbursement lacks legal merit, and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Accordingly, the Board must conclude that the evidence is 
against reimbursement for the unauthorized medical expenses 
incurred from December 26, 2005 through January 6, 2006. 


ORDER


Payment or reimbursement of the unauthorized medical expenses 
incurred at the Desert Springs Hospital from December 26, 
2005 through January 6, 2006, is denied. 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


